Citation Nr: 1242221	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for acute gastroenteritis (AGE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.  A June 2008 rating decision continued the denial of the Veteran's claim.

The Board acknowledges that the RO characterized the issue on appeal in its June 2008 rating decision as "reopened" and denied on the merits.  Because the Veteran filed an April 2009 notice of disagreement within one year of the date of notice of the April 2008 rating decision denying service connection for AGE, however, the Board finds that the prior April 2008 rating decision is not final and has been appealed herein.

The issues of entitlement to a compensable evaluation for sinusitis with chronic respiratory infection, and to service connection for headaches, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current AGE condition related to her active duty service.

CONCLUSION OF LAW

Service connection for AGE is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim of entitlement to service connection for AGE, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated August 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The letter informed the Veteran of what information or evidence was needed to support her claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The Board also notes that any issues as to the timeliness of the August 2010 notice is moot, as the Veteran's claim was readjudicated by way of a Supplemental Statement of the Case (SSOC) dated October 2011.

Because the Veteran's claim is denied, as explained below, the Board finds that any notice deficiencies regarding the assignment of disability ratings and effective dates are moot.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and relevant VA treatment records are all in the claims file.  The Veteran has not identified any outstanding records relevant to her claim.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012).  The Veteran was provided with a VA examination in October 2010 relating to her claim.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from her, and provided adequate reasoning for his conclusions.  In light of the above, the Board finds that the record contains sufficient evidence to make a decision with regard to the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from May 1997 to May 2001.  She claims that she has AGE that had its onset in service or is otherwise related to service.

As an initial matter, the Board acknowledges that the Veteran's service treatment records reflect that she was treated for diagnosed AGE in service in January 1999, November 1999, and April 2000.  

Post-service, however, while the Board acknowledges a few VA treatment records reflecting complaints of diarrhea, see February 2008 and July 2010, there is no post-service medical evidence of any diagnosed AGE.

The Veteran was provided with a VA examination in October 2010 relating to her claim.  The VA examiner noted the Veteran's history of AGE in service, which was noted to be mostly a viral illness, but that there were no signs or symptoms at the time of the examination and that there had not been a recurrence for about 10 years.  The examiner noted that the Veteran reported a history of symptoms of alternating constipation and diarrhea with abdominal cramping since 2001 or 2002 but that she had not sought medical treatment and simply treated it with over the counter medications.  The examiner opined that these symptoms were consistent with IBS, which is thought to be a motility problem of the intestines of unknown or poorly understood etiology, and that these are not the same symptoms those associated with the AGE documented in her service treatment records.  The examiner concluded that the Veteran's current digestive symptoms were less likely as not related to the AGE that she had in service.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of AGE, there may be no service connection for the claimed disability.  See id.  To the extent that the Veteran has symptoms currently, the Board finds the VA examiner's opinion regarding their etiology to be competent, credible, and highly probative.  The examiner conducted a physical review of the Veteran, and reviewed the extensive medical history, both in service and thereafter.  He offered reasons for his conclusions, which are not contradicted by the competent and credible evidence of record.  

The Board has considered all of the Veteran's lay statements, including but not limited to her reports of diarrhea since service.  Certainly, the Veteran is competent to report experiencing such symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran, however, is not shown to have the medical expertise to render a diagnosis of AGE or an etiological opinion as to the same.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  AGE is a disability not observable to a lay person; rather, it is an internal disability of the complex body system.  Thus, the Board finds that the Veteran is not competent to render an opinion in this matter.  In sum, the conclusions of the VA examiner, which are based on his medical expertise as well as the results of physical examination, the Veteran's history, and a review of the medical evidence, are by far more probative than the Veteran's lay contentions.

For these reasons, the Board concludes that the preponderance of the evidence is against granting service connection AGE, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for acute gastroenteritis is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


